Citation Nr: 0517454	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  01-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of service-connected 
lumbar muscle strain, post-operative right L-5 lumbar disc 
excision, and degenerative joint disease currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied an increased rating, 
higher than 40 percent, for the veteran's service-connected 
back condition.  He has appealed that determination, 
contending an even higher rating is warranted.  The Board 
remanded this case for further development by the RO in June 
2003.  
After the requested development was completed the RO 
continued an evaluation of 40 percent for the veteran's 
claimed condition.  


REMAND

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  See 38 
U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 Vet. App. 
121 (1991).  In this case, the veteran's most recent VA Spine 
examination took place in August 2003; however, the veteran 
has not been afforded a neurologic examination although it 
appears that there may be some neurologic involvement of the 
lower extremities.  As argued by the representative, 
neurologic disability may be rated separately under the 
revised criteria pertaining to evaluation of spinal 
disability.  Under the circumstances, the veteran should be 
scheduled for another VA Spine examination as well as an 
examination to determine the nature and severity of any 
neurologic symptoms.  The RO should then determine whether a 
separate evaluation is in order for the veteran's neurologic 
symptoms.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should schedule the appellant 
for VA orthopedic and neurologic 
examinations to ascertain the nature and 
severity of the veteran's service-
connected lumbar spine disability and to 
further ascertain the nature and 
severity of any neurologic involvement 
of the lower extremities.  The 
orthopedic examiner should conduct all 
necessary tests to provide an adequate 
description of the veteran's disability 
as required by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The neurological 
examiner is requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The neurologist is requested to 
report all chronic neurologic 
manifestations of the veteran's service 
connected lumbar spine condition, to 
include specifying any and all 
neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, upper extremity 
dysfunction, etc.) with reference to the 
specific nerve(s) affected.  The 
veteran's claims folder must be made 
available to the VA medical examiners, 
and the examiners should provide a 
rationale for the opinion rendered.  

2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether an increased evaluation 
for lumbar spine condition, or a separate 
rating for neurological impairment, is 
warranted.  If the decision remains in 
any manner adverse to the veteran on the 
issues, provide the veteran and his 
representative an updated Supplemental 
Statement of the Case (SSOC) and give 
them an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




